536 Pa. 535 (1994)
640 A.2d 408
Daniel IACONO
v.
WORKMEN'S COMPENSATION APPEAL BOARD (CHESTER HOUSING AUTHORITY and PMA Group).
Appeal of CHESTER HOUSING AUTHORITY and PMA Group.
Supreme Court of Pennsylvania.
Argued April 5, 1994.
Decided April 22, 1994.
Anthony J. Bilotti, J. Shane Creamer, Jr., for appellant.
Arthur G. Girton, for Daniel Iacono.
Norman R. Haigh, for W.C.A.B.
Before NIX, C.J., and FLAHERTY, ZAPPALA, PAPADAKOS, CAPPY, CASTILLE and MONTEMURO, JJ.


*536 ORDER

PER CURIAM:
Order affirmed.
Mr. Justice FRANK J. MONTEMURO is sitting by designation as Senior Justice pursuant to Judicial Assignment Docket No. 94 R1800, due to the unavailability of Mr. Justice LARSEN, see No. 127 Judicial Administration Docket No. 1, filed October 28, 1993.